Citation Nr: 1339861	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability (exclusive of a temporary total evaluation for the period from September 19, 2012, to November 1, 2012), currently rated as 40 percent disabling for limitation of motion and as 10 percent disabling for instability.  

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for a right elbow disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the Veteran's 10 percent rating for her left knee disability, continued the Veteran's 20 percent rating for her lumbar spine disability, and continued the Veteran's 10 percent rating for her right elbow disability.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.  

A January 2010 rating decision increased the disability rating for a left knee disability based on limitation of motion, from 10 percent to 40 percent, effective December 21, 2007.  The rating decision also assigned a separate 10 percent rating for left knee instability, effective December 21, 2007.  Additionally, an August 2012 rating decision assigned a temporary total evaluation based on left knee surgery and convalescence, effective from September 19, 2012 to November 1, 2012.  The 40 percent rating for left knee limitation of motion and the 10 percent rating for left knee instability were continued, effective November 1, 2012.  The RO also granted service connection and assigned a 0 percent rating for left knee surgical scar, effective July 12, 2008.  However, as these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a right wrist disability, to include right carpal tunnel syndrome, as secondary to service-connected right elbow disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by pain, with flexion limited to 50 degrees at worst.  There is no ankylosis of the lumbar spine, and there have been no incapacitating episodes in the past 12 months as defined by VA regulation.  

2.  The Veteran has mild right lower extremity radiculopathy related to her lumbar spine disability that is manifested by radiating pain and numbness.

3.  The Veteran has mild left lower extremity radiculopathy related to her lumbar spine disability that is manifested by radiating pain and numbness.

4.  The Veteran's right elbow disability has been manifested by flexion limited to 125 degrees at worst, and extension limited to 30 degrees at worst.  There is no evidence of degenerative or traumatic arthritis, ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  

2.  Since December 21, 2007, the criteria for a separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

3.  Since December 21, 2007, the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

4.  The criteria for a rating in excess of 10 percent disabling for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a January 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2008 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on her employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The January 2008 further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and the Veteran's statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Lumbar Spine Disability

The Veteran contends that she is entitled to a higher disability rating for her low back disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as 20 percent disabling.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

VA medical records dated in July 2007 show that the Veteran received treatment for back pain.  She complained of low back pain that radiated to both legs but was worse on the right side.  Her back pain was not worse with coughing or sneezing, and she denied having any muscle spasms in the low back.  She reported no leg weakness or numbness, but stated that she had a tingling sensation in the right lateral thigh.  Examination revealed tenderness on palpation of the sacrum and the bilateral paraspinal region.  Straight leg raising and contralateral straight leg raising tests were negative.  Neurological examination indicated that there was no perineal tingling or numbness, decreased response to tactile stimulation, or lower extremity weakness.  Gait and stance were normal.  Knee jerk reflexes of both knees were absent or diminished, and ankle jerk reflex was normal.  

On VA examination in July 2008, the Veteran reported being diagnosed with back pain.  She complained of stiffness, weakness, and numbness, but denied any visual disturbances, fevers, bladder or bowel complaints, malaise, or dizziness.  She had not lost any weight due to her back condition.  She stated that she had constant back pain that traveled to the right leg and was a 9/10 in severity.  She described the back pain as squeezing, aching, and sharp.  The pain could be elicited by physical activity and stationary positions, and was relieved by rest and the NSAID medications.  When she had back pain, she could function with medication.  The Veteran indicated that her back condition had not resulted in any incapacitation.  She complained of pain with prolonged walking, lifting, and bending.  

Examination revealed normal posture and gait.  The spine had normal head position with symmetry in appearance, normal curvatures, and symmetry of spinal motion.  There was tenderness over most of the lumbar sacral junction, but there was no evidence of radiating pain on movement, muscle spasm, or ankylosis.  Straight leg raising test was negative bilaterally.  Range of motion testing showed 50 degrees flexion with pain at 40 degrees, 30 degrees extension with pain at 20 degrees, and 30 degrees lateral flexion and rotation bilaterally.  After repetitive use, the lumbar spine was additionally limited by pain.  However, the examiner found that the pain additionally limited the joint function by 0 degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed normal motor function and knee jerk and ankle jerk reflexes at 2+ bilaterally.  There was abnormal sensory function with findings of some paresthesia over the lateral leg, etiology unclear.  An x-ray of the lumbar spine was within normal limits.  The Veteran was diagnosed with chronic ligamentous strain of the lumbar spine.    

VA medical records dated from November 2009 to January 2012 show that the Veteran received intermittent treatment for her lumbar spine disability.  She consistently complained of low back pain that radiated down the right lower extremity and right lower extremity numbness.  In a November 2009 VA medical report, the Veteran's straight leg raising test was positive on the right side for low back pain and increased lower extremity numbness, and positive on the left side for low back pain.  Slump test was positive on the right side for low back pain and increased lower extremity numbness and positive on the left side for low back pain.  A November 2009 x-ray of the lumbar spine was normal except for minimal marginal spurs of the vertebral endplates.  The Veteran was diagnosed with low back pain with right lower extremity radiation.  She was noted to have symptoms consistent with possible disc or nerve compression.  The Veteran underwent therapy for low back pain with right lower extremity radiculopathy from November 2009 to April 2010.  Straight leg raising tests were consistently positive, bilaterally.  An April 2010 MRI of the lumbar spine indicated that the Veteran had mild degenerative disc disease that was greatest at L4-L5.  VA medical records dated from September 2011 to January 2012 show that the Veteran continued to receive physical therapy for chronic low back pain, possible sacroiliac dysfunction on the right side.  A September 2011 x-ray of the lumbar spine revealed mild degenerative changes at L4-L5 and L5-S1.  

At an April 2012 VA examination, the Veteran reported flare-ups of back pain with standing, walking, and running for extended periods of time.  The Veteran had localized sharp tenderness or pain to palpation for the joints and/or soft tissue of the back.  There was guarding or muscle spasm, but it did not result in abnormal gait or spinal contour.  Range of motion testing showed 50 degrees flexion, 10 degrees extension, and 20 degrees lateral flexion and rotation bilaterally.  All ranges of motion produced pain.  After repetitive use testing, the Veteran did not have additional limitation of motion.  However, she was noted to have additional pain on movement and interference with sitting, standing, and/or weight-bearing.  Muscle strength was normal, and there was no muscle atrophy.  Deep tendon reflexes and sensory examination were normal.  Straight leg raising was positive bilaterally.  The examiner found that the Veteran had mild radiculopathy that involved the sciatic nerve and was manifested by intermittent pain in the left lower extremity.  The Veteran was not found to have intervertebral disc syndrome of the lumbar spine.  She did not use any assistive devices as a normal mode of locomotion.  There was no evidence of scars or functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  An x-ray of the lumbar spine documented arthritis and right convex scoliosis.  The Veteran was diagnosed with lumbosacral degenerative joint disease with radiculopathy.  The examiner noted that the Veteran's lumbar spine disability impacted her ability to work by causing difficulty standing, walking, or running for extended periods of time.    

The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  During all periods under consideration, the Veteran had forward flexion of the thoracolumbar spine at 50 degrees, and there was no evidence of any ankylosis of the lumbar spine.  The July 2008 and April 2012 VA examiners found that although the Veteran had additional limitations due to pain and interference with sitting, standing, and/or weight-bearing after three repetitions, these factors did not cause any actual additional limitation of motion.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

The objective evidence does not show, nor has the Veteran alleged, that she has experienced any incapacitating episodes of intervertebral disc syndrome.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of her disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran is currently in receipt of a 10 percent rating for left lower extremity radiculopathy, effective April 5, 2012, the date of her most recent VA examination.  The Board notes that the Veteran has consistently reported neurological symptomatology related to her low back disability throughout the course of her appeal.  Specifically, she has complained of numbness and pain radiating down her lower extremities, worse on the right side.  The medical evidence of record also confirms that the Veteran has consistently experienced objective neurological symptoms throughout the course of her appeal.  Specifically, a July 2007 VA medical report revealed that knee jerk reflexes of both knees were absent or diminished.  Although neurological examination was mostly normal on VA examination in July 2008, including negative straight leg raising test bilaterally, there was still abnormal sensory function with findings of some paresthesia over the lateral leg, etiology unclear.  VA medical records dated from November 2009 to April 2010 reveal that the Veteran received treatment for low back pain with right lower extremity radiculopathy.  Straight leg raising tests were consistently positive on both sides, with the right side being positive for low back pain and increased lower extremity numbness, and the left side being positive for low back pain.  The Veteran was noted to have symptoms consistent with possible disc or nerve compression.  An April 2010 MRI of the lumbar spine indicated that the Veteran had mild degenerative disc disease that was greatest at L4-L5.  Finally, at her April 2012 VA examination, the Veteran was found to have lumbosacral degenerative joint disease with mild radiculopathy that involved the sciatic nerve and was manifested by intermittent pain in the left lower extremity.  Straight leg raising was positive bilaterally.  Given that the Veteran's consistent reports of neurological symptoms related to her lumbar spine disability have been confirmed by the medical evidence of record during all periods under consideration, the Board resolves all reasonable doubt in favor of the Veteran and finds that a separate 10 percent rating for right lower extremity radiculopathy and a separate 10 percent rating for left lower extremity radiculopathy are warranted, effective December 21, 2007, the date of the Veteran's claim for increase.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2013).  As the Veteran's neurological symptoms are wholly sensory in nature, the Board finds that her right and left lower extremity radiculopathy are no more than mild in severity, and that higher 20 percent ratings for moderate symptomatology are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Right Elbow Disability

The Veteran has been diagnosed with chronic tendonitis of the right elbow.  Tendonitis is an unlisted disorder that the RO rated by analogy under Diagnostic Code 5299-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5299 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5019 pertains to bursitis.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria under Diagnostic Code 5019 that were applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2013).  The Board finds that the Veteran's disability can also be rated appropriately under Diagnostic Codes 5206, 5207, 5208, and 5213 for limitation of motion of the forearm.  Butts v. Brown, 5 Vet. App. 532 (1993).  To the extent that the Veteran argues that she should be rated under the diagnostic codes pertaining to carpal tunnel syndrome and the wrist, the Board notes that the Veteran is service-connected for an elbow disability.  Therefore, as mentioned above in the Introduction, the Board has referred a claim for service connection for a right wrist disability, as secondary to service-connected right elbow disability, to the AOJ for appropriate action.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under the diagnostic codes pertaining to bursitis and the elbow and forearm.

Diagnostic Code 5019 is used for rating bursitis, which is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Degenerative arthritis is addressed in Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  That diagnostic code instructs that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the forearm is covered in Diagnostic Codes 5206, 5207, 5208, and 5213.  See 38 C.F.R. § 4.71a.  The evidence of record shows that the Veteran's dominant arm is the right arm.  Therefore, as her disability affects her right elbow, the applicable rating criteria are those involving the major arm.

Under Diagnostic Code 5206, a 0 percent rating is warranted for flexion limited to 110 degrees.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees.  A 30 percent rating is warranted for flexion limited to 70 degrees.  A 40 percent rating is warranted for flexion limited to 55 degrees.  A maximum 50 percent rating is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Under Diagnostic Code 5207, a 10 percent rating is warranted for extension limited to 45 or 60 degrees.  A 20 percent rating is warranted for extension limited to 75 degrees.  A 30 percent rating is warranted for extension limited to 90 degrees.  A 40 percent rating is warranted for extension limited to 100 degrees.  A maximum 50 percent rating is warranted for extension limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.     

Under Diagnostic Code 5208, a 20 percent rating is warranted for flexion limited to 100 degrees and extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  

Under Diagnostic Code 5213, a 10 percent rating is warranted for supination limited to 30 degrees or less.  A 20 percent rating is warranted for pronation with motion lost beyond the last quarter of arc where the hand does not approach full pronation, or the hand fixed near the middle of the arc or moderate pronation due to bone fusion.  A 30 percent rating is warranted for pronation with motion lost beyond the middle of the arc, or the hand fixed in full pronation due to bone fusion.  A 40 percent rating is warranted for the hand fixed in supination or hyperpronation due to bone fusion.  38 C.F.R. § 4.71a, Diagnostic Code 5213.    

The normal range of motion of the elbow is from 0 degrees extension to 145 degrees flexion; normal forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I (2013).  

On VA examination in July 2008, the Veteran reported being diagnosed with chronic medial epicondylitis of the right elbow.  She complained of weakness, stiffness, swelling, giving way, lack of endurance, and locking.  She denied any heat, redness, fatigability, and dislocation.  She stated that she had constant pain in the elbow that traveled to the ulnar hand and was a 10/10 in severity.  She indicated that the pain was aching, sharp, sticking, and cramping.  She maintained that the pain could be elicited by physical activity and relieved by rest, medication, NSAIDs, and steroid shots.  She reported that when there was pain, she could function with medication.  She had not had any prosthetic implants of the joint.  She complained of pain with repetitive typing and lifting.  

Examination revealed that there was tenderness and medial pain in the right elbow with wrist flexion against resistance.  There was no evidence of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Range of motion testing showed 125 degrees flexion with pain at 100 degrees, 30 degrees extension with pain at 40 degrees, 85 degrees supination, and 80 degrees pronation.  The examiner noted that after repetitive use, the elbow was additionally limited by pain, fatigue, and lack of endurance, with pain having the major functional impact.  However, these factors limited the joint function by 0 degrees.  An x-ray of the right elbow was within normal limits.  The Veteran was diagnosed with chronic tendonitis of the right elbow.  

At an April 2012 VA examination, the Veteran reported flare-ups of elbow pain with bending.  Examination revealed localized tenderness or pain on palpation of the joints/soft tissue of the right elbow.  Range of motion testing showed 130 degrees flexion with pain at 130 degrees and 0 degrees extension with no objective evidence of painful motion.  After repetitive use testing, the Veteran did not have any additional limitation of motion.  However, she was noted to have additional pain on movement.  The Veteran had normal strength in the right elbow.  There was no evidence of ankylosis, flail joint, joint fracture, impairment of supination or pronation, total elbow joint replacement, arthroscopic or other elbow surgery, scars, or functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  An x-ray of the elbow was negative for degenerative or traumatic arthritis and any other significant findings or results.  The examiner noted that the Veteran's right elbow disability impacted her ability to work because she had difficulty bending her elbow.  The Veteran was diagnosed with chronic tendonitis of the right elbow.    

On the above examinations in July 2008 and April 2012, the Veteran had flexion that was limited, at worst, to 125 degrees, and extension that was limited, at worst, to 30 degrees.  She had normal forearm pronation and supination.  Although the elbow was additionally limited by pain, fatigue, and lack of endurance after repetitive use, there was no additional limitation of motion due to these factors on repetitive use.  Indeed, the July 2008 examiner found that these factors limited the joint function by 0 degrees.  Thus, a compensable rating is not warranted based on limitation of motion, let alone a rating in excess of 10 percent.  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent rating presently assigned.  Indeed, the 10 percent rating currently assigned contemplates her subjective complaints and functional impairment, as her range of motion does not support a compensable rating.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Ratings in excess of 10 percent disabling could also be assigned for ankylosis of the elbow, elbow flail joint, or malunion or nonunion of the ulna or radius.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212.  However, the Veteran has not reported having any of these disabilities, and after examination and 
x-ray, it was noted that the Veteran did not have any of these disabilities.    

Regarding any neurological symptoms related to the Veteran's right elbow disability, the Board notes that there was no evidence of any neuropathy found at the July 2008 and April 2012 VA examinations that was related to the Veteran's right elbow disability.  The Board reiterates that the Veteran's neurological complaints relating to her right wrist and hand have been referred to the AOJ as a claim for service connection for a right wrist disability, to include right carpal tunnel syndrome, as secondary to her service-connected right elbow disability.  

Other Considerations

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of her tendonitis of the right elbow and lumbar spine disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5019, 5237, 4.124a, Diagnostic Code 8520 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right elbow tendonitis and lumbar spine disability present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 10 percent rating for right elbow tendonitis contemplates her subjective complaints and functional impairment.  Although the Veteran had right elbow pain, she did not have compensable limitation of motion or any evidence of arthritis, ankylosis of the elbow, elbow flail joint, or malunion or nonunion of the ulna or radius.  Indeed, even though she had additional pain, fatigue, and lack of endurance upon repetitive motion, these factors did not cause any additional limitation of motion.  The Veteran's 20 percent rating for the orthopedic manifestations of her lumbar spine disability contemplates her subjective complaints and functional impairment.  Although the Veteran had low back pain, she did not have flexion limited to 30 degrees or less, nor did she have any ankylosis of the spine.  Indeed, even though she had additional pain upon repetitive motion, this factor did not cause any additional limitation of motion.  The Veteran's 10 percent ratings for the neurological manifestations of her lumbar spine disability contemplate her subjective complaints and functional impairment.  Although the Veteran complained of radiating back pain and numbness in her lower extremities, there was no evidence that she had any bowel or bladder impairment, or that her neurological symptoms were other than wholly sensory.  Thus, her disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims for increased rating for a right elbow disability and increased rating for the orthopedic manifestations of a lumbar spine disability, that doctrine is not applicable in those instances.  Reasonable doubt has been resolved in favor of the Veteran in granting her separate 10 percent ratings for right and left lower extremity radiculopathy in conjunction with her lumbar spine disability.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A rating in excess of 20 percent for the orthopedic manifestations of a lumbar spine disability is denied.  

A 10 percent rating, but no higher, for right lower extremity radiculopathy is granted, effective December 21, 2007, subject to the law and regulations governing the payment of monetary benefits.  

A 10 percent rating, but no higher, for left lower extremity radiculopathy is granted, effective December 21, 2007, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for a right elbow disability is denied.  



REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to an increased rating for a left knee disability.  

The Veteran was last afforded a VA examination for her left knee disability in September 2012, just over 1 year ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last VA examination is not unduly remote, the Board finds that the examination is inadequate for rating purposes.  Specifically, the Board notes that in a January 2010 rating decision, the Veteran was awarded a separate 10 percent rating for left knee instability, effective December 21, 2007.  This rating was based on a July 2008 VA examination and medical records dated in 2009.  

However, at the most recent VA examination in September 2012, the VA examiner indicated that he was unable to test anterior instability (Lachman test), posterior instability (Posterior drawer test), and medial-lateral instability (valgus/varus pressure) in the left knee.  He did not provide any explanation as to the reason he was unable to test for instability.  Unfortunately, the Board is unable to objectively determine the current severity of the Veteran's left knee instability based on this information.  The Board thus seeks clarification as to whether the Veteran's current left knee instability is best characterized as slight, moderate, or severe.  The examiner is reminded that if he is unable to test instability, he must explain why it was not feasible to provide such information, as required for an adequate examination.     

Given the evidence outlined above, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a left knee disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records since September 2012.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of her service-connected left knee disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include range of motion of the left knee (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected left knee disability due to pain or weakness, and to document all objective evidence of those symptoms.  The examiner should determine whether there was any additional functional loss/motion due to pain, to include during flare-ups.  The examiner shall also conduct range of motion after repetitive use testing, indicating to what extent the Veteran's knee disability interferes with her ability to perform the test and at what point pain occurs.  The examiner should also indicate whether the Veteran has any recurrent subluxation or lateral instability, and if so, determine whether the severity of such subluxation or instability is slight, moderate, or severe.  If the examiner is unable to test instability, he must state why it was not feasible to provide such information, as required for an adequate examination.  Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; nonunion or malunion of the tibia and fibula; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; removal of semilunar cartilage; or genu recurvatum.  

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


